          Case 2:18-cv-01801-APG-VCF Document 67 Filed 04/13/21 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 AMMIANUS POMPILIUS, also known as                       Case No.: 2:18-cv-01801-APG-VCF
   ANTHONY PRENTICE,
 4                                                       Order Denying Motion for Preliminary
        Plaintiff                                          Injunction and Motion to Compel
 5
   v.                                                                [ECF Nos. 54, 55]
 6
   STATE OF NEVADA, et al.,
 7
        Defendants
 8

 9         Plaintiff Ammianus Pompilius seeks a preliminary injunction ordering the defendants to

10 provide him with “meaningful access to the law library” at High Desert State Prison. ECF No. 55

11 at 1. Preliminary injunctive relief is appropriate where “intermediate relief [is] of the same

12 character as that which may be granted finally.” De Beers Consol. Mines v. United States, 325

13 U.S. 212, 220 (1945). But a court cannot issue an injunction that “deals with a matter lying

14 wholly outside the issues in the suit.” Id. I deny Pompilius’s motion because the relief he seeks

15 is unrelated to the allegations in the second amended complaint (SAC). The SAC relates to his

16 ability to practice his religion. See ECF No. 13.

17         Pompilius also filed a motion to compel the law library supervisor “to perform his duties

18 and copy and return plaintiffs copy requests.” ECF No. 54 at 1. He “admits that this motion is

19 now moot” because he has “received the copy work.” ECF No. 63 at 3. I deny the motion

20 because it is moot.

21         I THEREFORE ORDER that plaintiff Ammianus Pompilius’s motion for preliminary

22 injunction (ECF No. 55) is DENIED.

23
         Case 2:18-cv-01801-APG-VCF Document 67 Filed 04/13/21 Page 2 of 2




 1        I FURTHER ORDER that Pompilius’s motion to compel the law library supervisor to

 2 perform his duties and return Pompilius’s copy requests (ECF No. 54) is DENIED as moot.

 3        DATED this 13th day of April, 2021.

 4

 5
                                                    ANDREW P. GORDON
                                                    UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                2
